DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 13-19 are pending in the instant invention.  According to the Amendments to the Claims, filed July 18, 2022, claims 13-19 were added and claims 1-12 were cancelled.

Status of Priority Objection - Priority Date

	This invention is a Continuation (CON) of International Application No. PCT/US2019/018139, filed February 15, 2019.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/631,945, filed February 19, 2018, was objected to in the Non-Final Rejection, mailed on April 18, 2022.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/US2019/018139, filed February 15, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on July 18, 2022, is acknowledged: a) Group I - claims 13-19; and b) substituted pyrazine of Formula (I) - p. 56, Example 12.

	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on April 18, 2022.
	Next, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on April 18, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed July 18, 2022.
	Thus, a second Office action and prosecution on the merits of claims 13-19 is contained within.

Reasons for Allowance

	Claims 13-19 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted pyrazines of the Formula (I), as recited in claim 13; and (2) N-(3-((6-(2-(7,7-dimethyl-1-oxo-1,3,4,6,7,8-hexahydro-2H-cyclopenta[4,5]-pyrrolo[1,2-a]pyrazin-2-yl)-3-(hydroxymethyl)pyridin-4-yl)-4-methyl-3-oxo-3,4-dihydropyrazin-2-yl)amino)phenyl)acrylamide, as recited in claim 19, respectively.
	Consequently, the limitation on the core of the substituted pyrazines of the Formula (I) that is not taught or fairly suggested in the prior art is Q3 on the periphery of the pyrazine core.  This limitation is present in the recited species of claim 17.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	Q1 is a 5- or 6-membered aryl or a 5- or 6-membered heteroaryl;
	Q2 is a 5- to 7-membered heterocycloalkyl or a 5- to 7-membered heteroaryl;
	Q3 is a 5-membered heteroaryl;
	W is CRa;
	X is CRa or N;
	Y is CRa or N;
	Z1 is CRa or N;

	Warhead is CH=CH2, CH=CHCH2N(CH3)2, or C≡CCH3;


	each R1 is independently H, D, halo, cyano, nitro, alkyl, alkylene-Ra, alkylene-P(O)RbRc, alkenyl, alkynyl, C(O)Ra, C(O)NRbRc, C(O)ORa, NH(CH2)pRa, NRbRc, NRbC(O)Rc, =NRb, NRbS(O)2Rc, N=S(O)RbRc, ORa, OC(O)Ra, =O, P(O)RbRc, SRa, S(O)Ra, S(O)(NRb)Rc, S(O)2Ra, S(O)2NRbRc, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein the cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl is optionally substituted with one or more independently selected Rd substituents; or

	two R1, taken together with the atom(s) to which they are attached, independently form a cycloalkyl or heterocycloalkyl, wherein each cycloalkyl or heterocycloalkyl is optionally and independently substituted with one or more independently selected Rd substituents;

	R2 is H or alkyl;
	R3 is H, halo, alkyl, haloalkyl, or hydroxyalkyl;
	R4 is H, halo, or lower alkyl;

	each R5 is independently H, D, halo, cyano, nitro, alkyl, alkylene-Ra, alkylene-P(O)RbRc, alkenyl, alkynyl, C(O)Ra, C(O)NRbRc, C(O)ORa, NH(CH2)pRa, NRbRc, NRbC(O)Rc, =NRb, NRbS(O)2Rc, N=S(O)RbRc, ORa, OC(O)Ra, =O, P(O)RbRc, SRa, S(O)Ra, S(O)(NRb)Rc, S(O)2Ra, S(O)2NRbRc, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein the cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl is optionally substituted with one or more independently selected Rd substituents; or

	two R5, taken together with the atom(s) to which they are attached, independently form a cycloalkyl or heterocycloalkyl, wherein each cycloalkyl or heterocycloalkyl is optionally and independently substituted with one or more independently selected Rd substituents;

	each Ra is independently H, D, halo, cyano, nitro, alkyl, alkylene-P(O)RbRc, alkenyl, alkynyl, C(O)alkyl, C(O)NHOH, C(O)NH2, C(O)OH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, =NRb, N=S(O)RbRc, OH, O(alkyl), =O, P(O)RbRc, S(O)(NRb)Rc, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein each alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of D, halo, cyano, nitro, C(O)alkyl, C(O)NHOH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, OH, O(alkyl), =O, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, and heteroaryl, and further wherein each cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected Re substituents;
	each Rb is independently H, D, halo, cyano, nitro, alkyl, haloalkyl, aminoalkyl, hydroxyalkyl, alkylene-O(alkyl), alkylene-P(O)RaRc, alkenyl, alkynyl, C(O)alkyl, C(O)NHOH, C(O)NH2, C(O)OH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, =NRa, N=S(O)RaRc, OH, O(alkyl), =O, P(O)RaRc, S(O)(NRa)Rc, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein each alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of D, halo, cyano, nitro, C(O)alkyl, C(O)NHOH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, OH, O(alkyl), =O, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, and heteroaryl, and further wherein each cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected Re substituents;
	each Rc is independently H, D, halo, cyano, nitro, alkyl, haloalkyl, aminoalkyl, hydroxyalkyl, alkylene-O(alkyl), alkylene-P(O)RaRb, alkenyl, alkynyl, C(O)alkyl, C(O)NHOH, C(O)NH2, C(O)OH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, =NRb, N=S(O)RaRb, OH, O(alkyl), =O, P(O)RaRb, S(O)(NRa)Rb, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein each alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of D, halo, cyano, nitro, C(O)alkyl, C(O)NHOH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, OH, O(alkyl), =O, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, and heteroaryl, and further wherein each cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected Re substituents;
	each Rd is independently H, D, halo, cyano, nitro, alkyl, haloalkyl, aminoalkyl, hydroxyalkyl, alkylene-O(alkyl), alkylene-P(O)RbRc, alkenyl, alkynyl, C(O)alkyl, C(O)NHOH, C(O)NH2, C(O)OH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, =NRb, N=S(O)RbRc, OH, O(alkyl), =O, P(O)RbRc, S(O)(NRb)Rc, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein each alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of D, halo, cyano, nitro, C(O)alkyl, C(O)NHOH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, OH, O(alkyl), =O, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, and heteroaryl, and further wherein each cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, and heteroaryl is optionally and independently substituted with one or more independently selected Re substituents;
	each Re is independently D, halo, cyano, nitro, alkyl, haloalkyl, aminoalkyl, hydroxyalkyl, alkylene-O(alkyl), alkenyl, alkynyl, C(O)alkyl, C(O)NHOH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, OH, O(alkyl), =O, cycloalkyl, cycloalkenyl, heterocycloalkyl, spiroheterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl;

	m is 0, 1, 2, 3, or 4;
	n is 0, 1, 2, 3, or 4; and
	each p is independently 1, 2, 3, or 4.”---

	In claim 17, the following text of the last four lines:
N-(5-((6-(2-(7,7-dimethyl-1-oxo-1,3,4,6,7,8-hexahydro-2H-cyclopenta[4,5]pyrrolo[1,2-a]pyrazin-2-yl)-3-methylpyridin-4-yl)-4-methyl-3-oxo-3,4-dihydropyrazin-2-yl)amino)-2-((2S)-2-methyl-4-(4-methylpiperazin-1-yl)piperidin-1-yl)phenyl)acrylamide.

	has been deleted and replaced with the following:
---“	N-(5-((6-(2-(7,7-dimethyl-1-oxo-1,3,4,6,7,8-hexahydro-2H-cyclopenta[4,5]pyrrolo[1,2-a]pyrazin-2-yl)-3-methylpyridin-4-yl)-4-methyl-3-oxo-3,4-dihydropyrazin-2-yl)amino)-2-((2S)-2-methyl-4-(4-methylpiperazin-1-yl)piperidin-1-yl)phenyl)acrylamide,

or a pharmaceutically acceptable salt or tautomer thereof.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Zhongyu Wang (Reg. No. 71,771) on July 22, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624